VAN GRAAFEILAND, Circuit Judge,
concurring:
I agree fully with Judge Winter’s holding that, regardless of whether the reference to Miron’s grand jury testimony in the wiretap application violated his rights, the violation was harmless error, and I concur in the affirmance of the judgment of conviction. Without derogating in any way *1085the strength of this concurrence, I also would affirm on the alternative grounds advanced by the district court. Hence, this concurring opinion.
FACTUAL BACKGROUND
Local 282 of the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America represents a group of truck drivers who operate in and around New York City. John Cody became president of the Local in 1976. Local 282 sponsors several employee benefit plans, and, from 1965 until 1983, John Cody was a trustee of the funds created under these plans. John Cody was both a bad president and a bad trustee.
Mismanagement of the plans’ funds led to extensive civil litigation which resulted eventually in Cody’s removal from his positions as trustee. See Marshall v. Teamsters Local 282 Pension Trust Fund, 458 F.Supp. 986 (E.D.N.Y.1978); Katsaros v. Cody, 568 F.Supp. 360 (E.D.N.Y.1983), aff'd in pertinent part, 744 F.2d 270 (2d Cir.), cert. denied, 469 U.S. 1072, 105 S.Ct. 565, 83 L.Ed.2d 506 (1984). Misuse of Cody’s offices also led to a 1980 federal grand jury investigation. The jury was interested primarily in ascertaining whether Cody was using his official status to compel the making of illegal payments or kickbacks. See 29 U.S.C. § 186(b). Cody was indicted and convicted on several counts which alleged the receipt of unlawful payments and on several related counts of tax evasion and fraud. See United States v. Cody, 722 F.2d 1052 (2d Cir.1983), cert. denied, 467 U.S. 1226, 104 S.Ct. 2678, 81 L.Ed.2d 873 (1984).
In 1980, appellant Miron, who was president of a number of building supply companies that hired Local 282 truck drivers, was called as a witness before the grand jury investigating Cody. Apparently the United States Attorneys Office had learned that Cody had intervened in a dispute between Miron and two of Paul Castellano’s sons over prices charged by Miron for building supplies furnished to the sons. Miron was questioned concerning this incident. That portion of his testimony, which is the testimony at issue herein, is set forth in an appendix to this opinion labeled Exhibit A. The obvious purpose of the quoted testimony was to show a relationship between Cody and Castellano, upon whose behalf Cody intervened. It was not directed in any way at Miron, who testified under a grant of general immunity.
Two years after the testimony was given, the Organized Crime Strike Force commenced an investigation into suspected criminal activities of the so-called Gambino “family”. On November 12, 1982, the Strike Force applied to Judge Bramwell for an order authorizing the placement of an electronic surveillance device in the residence of Paul Castellano, a reputed member of the “family”. In support of this application, the Strike Force submitted a 59-page affidavit asserting probable cause to believe that discussions about loansharking, extortion and conspiracy to commit murder took place at the Castellano residence.
Judge Bramwell authorized electronic surveillance for a 30-day period. This authorization had to be renewed three times before the FBI succeeded in entering the Castellano home and installing the surveillance device. During the first week of electronic surveillance, conversations were overheard which broadened the area of suspected illegal family activities to include labor racketeering. Accordingly, the Strike Force applied for another extension of the interception order and an expansion of the order to cover discussions involving labor matters. In support of this application, the Strike Force submitted the affidavit which gives rise to this appeal. The affidavit described the structure of the Gambino family’s suspected labor racketeering operation and asserted the existence of a close association between the recently convicted Cody and Castellano. The affidavit stated in part:
Since Cody assumed power with Local 282, he has been known by the Federal Bureau of Investigation and other law enforcement agencies as a close associate of several high-ranking organized crime figures. Informant information *1086which has been corroborated by physical surveillance and Cody’s own admissions to FBI agents established a close relationship between Cody and both Carlo Gambino and Ettore Zappi.
After Gambino’s death, Cody became associated with Paul Castellano, who succeeded Gambino as head of that organized crime family.
Without realizing that he was referring to immunized grand jury testimony, the FBI deponent followed the above-quoted paragraphs with the following one:
I am also informed by Special Attorney Michael Guadagno of the Organized Crime Strike Force in the EDNY that during his investigation of the Cody case, he heard testimony from Julie Miron, the President of Miron Mason Supplies. Mr. Miron said that he had supplied materials for the construction for homes Castella-no’s sons were building on Staten Island. A dispute arose over the price Mr. Miron was charging for the materials. Mr. Mi-ron was then contacted by John Cody on behalf of Castellano. Cody said that he thought Mr. Miron’s prices for the Cas-tellano materials were too high. Cody then arranged a meeting which Paul Cas-tellano, Cody, and Miron attended to discuss this dispute.
Once again, the obvious purpose of the quoted paragraph was to show the existence of a relationship between Cody and Castellano. Insofar as Miron was concerned, the paragraph was completely innocuous.
On the basis of the above-described affidavit, Judge Bramwell authorized an additional 30-day extension of the interception order and an expansion of its scope to cover labor matters. Conversations thereafter intercepted implicated Miron and some of his codefendants in a 1981-82 labor racketeering scheme involving Mobil Oil Corporation’s deep water terminal and pipeline facility at Port Mobil, New York. This evidence, as well as evidence obtained through physical surveillance of the Castel-lano residence, led to Miron’s indictment in 1986 on charges of racketeering, obstruction of justice, and violation of the Taft-Hartley Act.
Prior to trial, Miron moved unsuccessfully to dismiss the indictment against him or, alternatively, to suppress the evidence which was to be used against him, on the ground that the Government had made improper use of his grand jury testimony. Judge Weinstein denied that motion and also a post-trial motion for similar relief. In support of the latter, he wrote a scholarly and well-reasoned memorandum opinion in which he made the following factual findings:
(1) The FBI agent whose affidavit is challenged did not know that Miron’s testimony, which the agent summarized, was given under a grant of immunity before a grand jury.
(2) The Assistant United States Attorney who told the FBI agent about Miron’s testimony did not know what use the agent intended to make of it.
(3) The Government proved beyond a reasonable doubt the existence of “wholly independent legitimate sources” for both the petition and the granting of the extended bugging order.
(4) The reference to Miron’s testimony in the application for the extension order was “of absolutely no significance” and Judge Bramwell would have granted the order “without that testimony.”
(5) Miron’s grand jury testimony, given in June 1980, related to events that occurred in the 1970’s, while the crimes and predicate acts for which he was convicted took place between December 1981 and June 1983.
(6) It would have been impossible at the time of his grand jury testimony for Miron even to have contemplated the particular crimes of which he was convicted.
DISCUSSION
In my opinion, this case squarely presents the issue whether Justice Powell’s broad language in Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 *1087L.Ed.2d 212 (1972), was intended to mean that a grant of immunity under section 6002 will provide derivative use immunity for crimes not yet committed or even contemplated when the grant was made. My colleagues seek to avoid confronting this issue by making factual findings that directly contradict those of the district court summarized in the above paragraphs numbered (5) and (6). At the very outset of his opinion, Judge Weinstein expressed its theme to be “Immunization does not provide a warrant to commit new crimes.” Thereafter, under the heading “Subsequent Crime Immunity”, Judge Weinstein wrote:
The government contends that we need not decide whether it has met its burden of proving wholly independent legitimate sources, because Miron could not in the first place have asserted the privilege in order to protect himself against prosecution for crimes committed subsequent to the compelled testimony. The defendant opposes any application of a subsequent act doctrine limiting his immunity.
As already noted, Miron’s testimony was compelled in June 1980. It related to events which took place in the 1970’s. The particular conspiracy crimes and predicate acts for which he was convicted took place between December 1981 and June 1983.
Judge Weinstein then proceeded for twelve pages to develop and support his contention that Miron’s grand jury testimony, given on June 18, 1980, did not immunize him against its use in connection with “noncontinuing new prospective” crimes committed several years later. Whether or not we agree with Judge Weinstein’s legal conclusions, we cannot disregard his findings of fact. Pullman-Standard v. Swint, 456 U.S. 273, 287-90, 102 S.Ct. 1781, 1789-91, 72 L.Ed.2d 66 (1982). Moreover, in moving from Judge Weinstein’s findings to his conclusions of law, we should distinguish between the immunity created by the Constitution and the immunity created by statute. They are not necessarily the same. Kastigar v. United States, supra, 406 U.S. at 453, 92 S.Ct. at 1661; Adams v. Maryland, 347 U.S. 179, 181, 74 S.Ct. 442, 444, 98 L.Ed. 608 (1954); Smith v. United States, 337 U.S. 137, 147, 69 S.Ct. 1000, 1005, 93 L.Ed. 1264 (1949).
The traditional, long-settled constitutional rule was that the privilege against self-incrimination “has relation only to past acts, not to future acts that may or may not be committed.” United States v. Kahriger, 345 U.S. 22, 32, 73 S.Ct. 510, 515, 97 L.Ed. 754 (1953). “The object of the Amendment ‘was to insure that a person should not be compelled, when acting as a witness in any investigation, to give testimony that might tend to show that he himself had committed a crime.’ ” Lefkowitz v. Turley, 414 U.S. 70, 77, 94 S.Ct. 316, 322, 38 L.Ed.2d 274 (1973) (quoting Counselman v. Hitchcock, 142 U.S. 547, 562, 12 S.Ct. 195, 198, 35 L.Ed. 1110 (1892)). “We fail to see how any answer could tend to incriminate when the crime presently involved was not committed or perhaps even contemplated when the answer was given.” United States v. Smith, 206 F.2d 905, 908 (3d Cir.1953); see United States v. American Radiator & Standard Sanitary Corp., 278 F.Supp. 608, 612 (W.D.Pa.1967).
Some minor exceptions to the traditional rule were created, largely as a result of federal licensing and taxing statutes which covered activities made unlawful under state law. Because of the incriminatory nature of the disclosures required by some of the federal laws, the Supreme Court abandoned the “rigid chronological distinction” between past and future criminal acts. Marchetti v. United States, 390 U.S. 39, 53, 88 S.Ct. 697, 705, 19 L.Ed.2d 889 (1968). The correct test, the Court said, should be whether the defendant was “confronted by substantial and ‘real,’ and not merely trifling or imaginary, hazards of incrimination.” Id. The Marchetti Court recognized, however, that “prospective acts will doubtless ordinarily involve only speculative and insubstantial risks of incrimination.” Id. at 54, 88 S.Ct. at 705; see United States v. Apfelbaum, 445 U.S. 115, 129-30, 100 S.Ct. 948, 956-57, 63 L.Ed.2d 250 (1980); United States v. Freed, 401 U.S. 601, 606-07, 91 S.Ct. 1112, 1116-17, 28 L.Ed.2d 356 (1971); DeSimone v. United States, 423 F.2d 576, 581 (2d Cir.), cert. *1088denied, 400 U.S. 842, 91 S.Ct. 84, 27 L.Ed.2d 77 (1970). Licensing and taxing statutes aside, the only hazards of incrimination that are likely to be considered substantial and real are those which relate to existing or past misdeeds or a continuing course of criminal activity. United States v. Quatermain, Drax, 613 F.2d 38, 42-43 (3d Cir.), cert. denied, 446 U.S. 954, 100 S.Ct. 2923, 64 L.Ed.2d 812 (1980). That is not the situation with which we are confronted in the instant case.
The immunity order at issue was a general order requiring Miron to testify “as to all matters about which he may be interrogated before said grand jury.” My reading of the record satisfies me that the order was granted on March 12, 1980, and Miron did not testify until June 18, 1980. A pre-hearing general grant of immunity such as this is permitted under 18 U.S.C. § 6003. United States v. Pacella, 622 F.2d 640, 643-44 (2d Cir.1980); Matter of the Application of the United States Senate Permanent Subcommittee on Investigations, 655 F.2d 1232, 1236-37 & n. 22 (D.C.Cir.), cert. denied, 454 U.S. 1084, 102 S.Ct. 641, 70 L.Ed.2d 619 (1981); United States v. Leyva, 513 F.2d 774, 775-76 (5th Cir.1975). Obviously, not “all matters about which [Miron was] interrogated” would have created substantial and real hazards of incrimination; e.g., “What is your date of birth?”, “How are you employed?”. “[Fifth Amendment] protection must be confined to instances where the witness has reasonable cause to apprehend danger from a direct answer.” Hoffman v. United States, 341 U.S. 479, 486, 71 S.Ct. 814, 818, 95 L.Ed. 1118 (1951); United States v. Seewald, 450 F.2d 1159, 1163 (2d Cir.1971), cert. denied, 405 U.S. 978, 92 S.Ct. 1206, 31 L.Ed.2d 253 (1972). “[I]f the testimony sought cannot possibly be used as a basis for, or in aid of, a criminal prosecution against the witness, the [Fifth Amendment] ceases to apply.” Brown v. Walker, 161 U.S. 591, 597, 16 S.Ct. 644, 647, 40 L.Ed. 819 (1896).
A fair reading of the testimony set forth in the appendix, Exhibit A, reveals no more than that Miron met Castellano in connection with an innocuous and lawful transaction, one that in no way incriminated Miron. See O’Connell v. United States, 40 F.2d 201, 204 (2d Cir.), cert. dismissed, 296 U.S. 667, 51 S.Ct. 658, 75 L.Ed. 1472 (1930); United States v. Seavers, 472 F.2d 607, 611 (6th Cir.1973). As the district court found, it would have been impossible at the time Miron gave this testimony for him even to have contemplated the particular crimes of which he was convicted.
However, if the Supreme Court’s holding in Kastigar v. United States, supra, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 is as broad as Justice Powell’s opinion would seem to indicate, even such an innocent question as “What is your name?”, would forever entitle the witness to Fifth Amendment immunity for his answer. Indeed, no matter how innocuous a question may appear to be, if immunity is claimed, it would be the rare prosecutor, Attorney General, or judge who could guarantee that, twenty-five or thirty years later, the answer to the question would not be used derivately to connect the witness to some unlawful event. If the Constitution henceforth is to be construed in this manner, even a witness who has led an impeccable life would be well-advised not to testify before a grand jury without a grant of complete immunity. A prosecutor also would be foolish to secure a general grant of immunity for a prospective witness, as Congress specifically has authorized him to do. The prosecutor might find that he unwittingly has given the prospective witness an “immunity bath”, see H.R.Rep. No. 1549, 91st Cong., 2d Sess. 42, reprinted in 1970 U.S.Code Cong. & Admin.News 4007, 4017, or “insulation for a career of crime about to be launched.” United States v. Freed, supra, 401 U.S. at 607, 91 S.Ct. at 1117.
Kastigar views the issue of immunity from the retrospective viewpoint of what follows from a grant of immunity; it does not address the prospective issue whether immunity should be granted in the first place. When a Fifth Amendment privilege is asserted, the prosecutor must make a prompt decision whether to seek a grant of immunity. He then must secure permission from the Attorney General before ap*1089plying for a court order. “The purpose of § 6002 [sic] was to ... limit the use of immunity to those cases in which the Attorney General, or officials designated by him, determine that gaining the witness’ testimony outweighs the loss of the opportunity for criminal prosecution of that witness.” Pillsbury Co. v. Conboy, 459 U.S. 248, 260-61, 103 S.Ct. 608, 615-16, 74 L.Ed.2d 430 (1983). The prosecutor and the Attorney General must balance “the Government’s interest in obtaining information against the risk that immunity will frustrate the Government’s attempts to prosecute the subject of the investigation,” United States v. Doe, 465 U.S. 605, 616, 104 S.Ct. 1237, 1244, 79 L.Ed.2d 552 (1984), and should confer immunity only if there is a “realistic possibility that [the witness’] answer to a question can be used in any way to convict him of a crime.” Pillsbury, supra, 459 U.S. at 266 n. 1, 103 S.Ct. at 618 n. 1 (Marshall, J., concurring). The prosecutor and Attorney General can make this balance effectively only if they are familiar with the facts on both sides of the balancing scale.
A federal prosecutor does not offer immunity to a suspected criminal unless he expects to obtain important testimony that would not otherwise be available. The prosecutor realizes that, in almost all cases, an offer of immunity — even of use immunity — means sacrificing the chance to prosecute the witness for his own role in the criminal enterprise.
Pillsbury Co. v. Conboy, supra, 459 U.S. at 288, 103 S.Ct. at 630 (Stevens, J., dissenting). If immunity is granted, it should be “as broad as, but not harmfully and wastefully broader than, the privilege against self-incrimination.” Murphy v. Waterfront Commission, 378 U.S. 52, 107, 84 S.Ct. 1594, 1618, 12 L.Ed.2d 678 (1964) (White, J., concurring).
Insofar as the Fifth Amendment is concerned, the consensus seems to be that, in the ordinary run of criminal cases, the only hazards of incrimination that are real and substantial are those which relate to past misdeeds or a continuing course of criminal activity. See Lefkowitz v. Turley, supra, 414 U.S. at 77, 94 S.Ct. at 322; Marchetti v. United States, supra, 390 U.S. at 54, 88 S.Ct. at 705; United States v. Brimberry, 779 F.2d 1339, 1346 (8th Cir.1985); United States v. Black, 776 F.2d 1321, 1326-27 (6th Cir.1985); United States v. Quatermain, Drax, supra, 613 F.2d at 42; United States v. Phipps, 600 F.Supp. 830, 831-32 (D.Md.1985); United States v. Caron, 551 F.Supp. 662, 671 (E.D.Va.1982), aff'd without opinion, 722 F.2d 739 (4th Cir.1983), cert. denied, 465 U.S. 1103, 104 S.Ct. 1602, 80 L.Ed.2d 132 (1984).
I agree with the district court that Mi-ron’s testimony that he met Castellano on one occasion in connection with a legitimate business transaction between Miron and Castellano’s sons could not have been said at the time to create a “real possibility” that it could be used to convict Miron of an uncontemplated, noncontinuing and new prospective crime occurring two years later. However, since the testimony was given under a grant of immunity, it is entitled to Fifth Amendment protection. Maness v. Meyers, 419 U.S. 449, 474-75, 95 S.Ct. 584, 599, 42 L.Ed.2d 574 (1975) (White, J., concurring). We therefore must decide how all-encompassing and enduring the immunity must be. I do not believe Congress intended that, in a case such as this, the grant should protect against the derivative use of the immunized testimony in connection with any crime, no matter how remote in time and place and unpredictable in nature it might be. See Pillsbury Co. v. Conboy, supra, 459 U.S. at 288-89 & nn. 8 & 9, 103 S.Ct. at 629-30 & nn. 8 & 9 (Stevens, J., dissenting).
Immunity aside, if there is a violation of a grand jury witness’ Fifth Amendment rights, that violation occurs at the time the witness testifies. 8 Wigmore on Evidence § 2263 at 362-63 (3d ed. 1974). It is at that time that the witness either claims or waives his Fifth Amendment privilege. Minnesota v. Murphy, 465 U.S. 420, 428-29, 104 S.Ct. 1136, 1142-43, 79 L.Ed.2d 409 (1984); Garner v. United States, 424 U.S. 648, 653-56, 96 S.Ct. 1178, 1181-83, 47 L.Ed.2d 370 (1976). The derivative use of testimony in connection with an unforeseen crime occurring years after a grand jury *1090rises cannot ¡¡legitimize testimony that was lawfully secured. I see no reason why a different result should follow a grant of immunity based on a supportable claim of privilege. In short, I agree with Judge Weinstein that “the language in Kastigar ... prohibiting the use of compelled testimony ‘in any respect’ is not to be taken literally.”
If Kastigar is a correct interpretation of the congressional intent exhibited in section 6002, I suggest that Congress has gone beyond the requirements of the Fifth Amendment. See Adams v. Maryland, supra, 347 U.S. at 181, 74 S.Ct. at 445. “The establishment ... of constitutional rights cannot be accomplished either by congressional action or executive fiat.” Clark v. Board of Educ., 374 F.2d 569, 570 (8th Cir.1967); see also Counselman v. Hitchcock, 142 U.S. 547, 585, 12 S.Ct. 195, 206, 35 L.Ed. 1110 (1892). This possibility should not be overlooked when considering the question of harmless error.
I find no merit in Miron’s contention that he had a contract with the Government which precluded the Government from making any use at any time of the testimony quoted in the appendix. My reading of the record satisfies me that the order of general immunity was granted three months before Miron testified. He had no choice whether to accept it; he was required to testify. This is not the stuff of which contracts are made. This case clearly is distinguishable from those in which promises of immunity or lighter sentence are made in exchange for agreements to plead or cooperate. E.g., Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971). In those eases, the typical contractual requirements of offer and acceptance are present. Here, we have neither.
The district court concluded its reasons for rejecting Miron’s motions by elaborating on its factual findings that there were wholly independent, legitimate bases for the granting of Judge Bramwell’s 30-day extension order and that Judge Bramwell would have granted the order even though the challenged reference to Miron’s grand jury testimony was not included in the application. Like my colleague Judge Winter, I find the district court’s reasoning to be most persuasive.
An examination of the legislative history of sections 6002 and 6003 indicates that Congress did not intend that a violation of those sections would result in a per se constitutional injury requiring dismissal of the indictment. Congressman Richard Poff, Vice-Chairman of the National Commission for Reform of the Federal Criminal Laws and co-author of the proposed legislation, described the statutory provisions as a “use restriction similar to the exclusionary rule.” Hearings on H.R. 11157 and H.R. 12041 Before Subcomm. No. 3 of the House Comm. on the Judiciary, 91st Cong., 1st Sess. at 30 (1969). Will Wilson, Assistant Attorney General, Criminal Division, Department of Justice, testified that “under the proposal the possibility of criminal prosecution based upon independent evidence remains open.” Id. at 40. Citing United States v. Blue, 384 U.S. 251, 86 S.Ct. 1416, 16 L.Ed.2d 510 (1966) as authority, Professor Robert G. Dixon of the National Law Center of George Washington University, and Consultant to the National Commission for Reform of the Federal Criminal Laws, testified that the remedy for violation of the proposed law would be suppression of tainted evidence, not dismissal of the indictment. Id. at 57, 63-64.
This is the type of case that permits application of the harmless error rule. See United States v. Hasting, 461 U.S. 499, 507-12, 103 S.Ct. 1974, 1979-82, 76 L.Ed.2d 96 (1983); United States v. Gregory, 730 F.2d 692, 698 (11th Cir.1984), cert. denied, 469 U.S. 1208, 105 S.Ct. 1170, 84 L.Ed.2d 321 (1985); United States v. Beery, 678 F.2d 856, 863 (10th Cir.1982); United States v. Shelton, 669 F.2d 446, 464 & n. 32 (7th Cir.), cert. denied, 456 U.S. 934, 102 S.Ct. 1989, 72 L.Ed.2d 454 (1982). If, in fact, we are dealing with only the violation of a statute, not of the Fifth Amendment, the harmless error rule is particularly applicable. United States v. Shelton, supra, 669 F.2d at 464 n. 32.
*1091The district court found that the use of Miron’s testimony had “no effect at all on events”; that, instead, it was like “a leaf dropping unobserved in a deep forest” and Miron was “left in precisely the same position as if he had never testified.” This finding of no taint was not clearly erroneous and should be accepted by this Court. See United States v. Lipkis, 770 F.2d 1447, 1450 (9th Cir.1985); United States v. Rogers, 722 F.2d 557, 560 (9th Cir.1983), cert. denied, 469 U.S. 835, 105 S.Ct. 129, 83 L.Ed.2d 70 (1984); United States v. Provenzano, 620 F.2d 985, 1005 (3d Cir.), cert. denied, 449 U.S. 899, 101 S.Ct. 267, 66 L.Ed.2d 129 (1980); United States v. Romano, 583 F.2d 1, 7 (1st Cir.1978); United States v. Jones, 542 F.2d 186, 199 (4th Cir.), cert. denied, 426 U.S. 922, 96 S.Ct. 2629, 49 L.Ed.2d 375 (1976). I agree with the district court that the 30-day extension order would have been granted in any event and the evidence uncovered thereby would have been presented to the jury exactly as it was.
As stated at the outset, I also agree with Judge Winter that the judgment of the district court should be affirmed.
EXHIBIT A
Q Do you know a man by the name of Paul Castellano?
******
A Yes, I do.
Q When did you meet Castellano?
A About a year or two ago.
Q Who introduced you to him?
A John Cody.
Q And what were the circumstances of that introduction?
A His sons were building homes.
Q Whose sons?
A Mr. Castellano’s sons were building homes in Staten Island that we were supplying. He wanted to meet me to see if I was giving him the right prices for the materials delivered and that was the extent of the conversation.
Q Where did the meeting take place?
A One of the restaurants in New York.
Q What restaurant?
A I don’t remember. I really don’t remember what restaurant it was.
Q Who was present at the meeting?
A Mr. Castellano, myself and John Cody.
Q And was this a luncheon meeting?
A I don’t know whether it was a luncheon. I really don’t remember.
Q How long did it take?
A Maybe an hour, an hour and a half.
******
Q You said you supplied two of his sons; is that correct?
A Yes.
Q What were their names?
A Joe Castellano and Paul Castellano.
Q Both of them built homes on Staten Island, also?
A Uh huh.
Q What services did you or your companies provide to them?
A I sold them all building materials, lumber and brick, lumber, Portland Cement, such as that, whatever we handle.
Q Was there any — withdrawn.
After Mr. Cody introduced you to Mr. Castellano and you had this initial meeting with him, as you say, to find out whether or not you were giving his son the correct prices, was that it?
A That’s what he wanted to be sure of, that I wasn’t overcharging.
Q Had there been an accusation that you were overcharging him.
A He felt that my prices were high.
Q And as a result of that meeting, did you change any of your prices?
A No, sir.
Q Did this meeting come before or after you had started to supply one or both of his sons?
A The meeting came after supplying the sons.
Q After supplying both of them?
*1092A Yes.
Q So there was an outstanding bill for both sons; is that correct?
A Well, the sons, their bills were okay. They were paid.
Q They were paid?
A They were paying regularly.
Q They were paying?
A Yes.
Q And what was Mr. Castellano’s specific complaint, that the bills were too high?
A No. He thought that the prices were high at that time.
Q The prices for the lumber?
A Yes.
Q And what did you say to him?
A I told him it was the best prices I could sell them at for the quality and the species I supplied.
Q What was the area of the total bill for both sons?
A I would have to get that. I have got thousands of accounts. I do not monitor them myself. I am not a bookkeeper.
Q Was anything else discussed at this meeting other than the specific discussion about your prices for the sons’ materials?
A Right, that’s all.
Q Was anything else discussed at all?
A That’s all.
Q Absolutely nothing else?
A Absolutely nothing.